Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claims 1 and 4 – 9 are rejected under 35 USC § 103.
Response to Amendment
The following is in response to the applicant’s remarks filed 10/13/2020.
The applicant has amended claim 1 to further include the limitation for the positive electrode and negative electrode terminal of the flat plate batteries are disposed in a horizontal direction. Separately, the applicant argues that the previously cited art fails to teach the claimed connection member as the cited references do not teach modifying the configuration of one of the cells to be different from the rest as to meet all the limitations required by the claimed connection member. Moreover, the applicant submits that this distinction provides an advantage over the prior art as the connection member suppresses a decrease in a volume energy density by eliminating a need for a large space outside of the battery module. 
Regarding the submission of an advantage over the prior art, the examiner respectfully disagrees. The presence of a connecting member (ie. battery cell at the end of a plurality of cells in a stacking direction having a different terminal configuration than the other cells in the stack) does not provide an advantage over the prior art as it is well known in the art to modify the position of connection terminals of battery cells to connect various configurations of stacked cells. This can be seen in Kim, US20130196210A1 [figs. 1 – 14], and Kaneta, US20030148178A1 [figs. 10 – 17]. Moreover, the submitted improved volume energy density is taught in the instant application as resulting from the removing the need for an additional connecting component for connecting adjacent battery modules [0068]. However, this is counter to the specification’s own teachings wherein a linking member (25) is required to make the connection between a connecting member and an adjacent battery module [0065][0067]. Then, the inventive effort is taken to be the removal of a busbar or wire extending along the length of the battery module to connect the plurality of stacked batteries by positioning the electrode terminals of adjacent cells such that connections can be made without additional conducting components to conserve space. However, this configuration is well known in the art, and does not provide a patentable distinction as it can be seen in previously cited Yeow (terminal tabs (38) of adjacent cells (24) in stack)[fig. 3].
The newly amended limitation has been addressed below, and the applicant’s arguments regarding the previous rejection are made moot by the further limiting of the claim by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 – 6 rejected under 35 U.S.C. 103 as being unpatentable over Meintschel, US20120156537A1, Yeow, US20190372184A1, and Schroter, DE102010012999A1 (in IDS)(see attached machine translation for citations).

Regarding claim 1, Meintschel teaches a battery pack including a plurality of battery modules (cell block (1))[0123][0124](Multiple blocks disposed in a housing)[0055], 
each of the plurality of battery modules (cell block (1)) comprising:
a plurality of flat plate batteries (storage cells (2))[0125] that are stacked; 
a connection member (outermost cell (2) in the stack) having a connection member main body that has a plate-shape (planar contact sections)[0017](flat shape)[0014] and disposed in parallel with the flat plate batteries in a stacking direction of the flat plate batteries (arranged as a stack)[0125][fig. 5], wherein the connection member is located on an outermost side in the stacking direction of the flat plate batteries of each of the plurality of battery modules (the last cell is the outermost cell of the battery module)[fig. 3]; and 
insulation members disposed on side surfaces of the connection member main body in the stacking direction of the flat plate batteries (elastic cushions (94))[0198], 
wherein the connection member of each of the plurality of battery modules has a first connection terminal and a second connection terminal (connectors (8)(10))[0203]
 wherein the plurality of modules (cell block (1)) includes a first battery module (first cell block in a number of cell blocks) and the first battery module is adjacent to a second battery module adjacent to the first battery module (second of the cell blocks connected in a number of cell blocks)(connection of several cell blocks)[0192] [fig. 19], 
wherein the first battery module and the second battery module are connected to each other in series (connected in series)[0192][fig. 19], 
wherein, when the first connection terminal (connectors (8)(10))[0135] of the connection member (outermost cell in the stack (2)) of the first battery module is connected to a positive electrode terminal (positive connector (10))[0133] of the flat plate 2Appln. No.: 16/181,440batteries in the first battery module, the second connection terminal of the connection member of the first battery module is connected to a negative electrode terminal (negative connector (8)) of the flat plate batteries in the second battery module (the last cell is connected via contact sleeve (32) to conductive pressure plate (18) or (20) which connects to the connector of opposite charge on the adjacent cell block (1)) [0135], 
wherein, when the first connection terminal (connectors (8)(10))[0135] of the connection member (outermost cell in the stack (2)) of the first battery module (first cell block in a number of cell blocks) is connected to a negative electrode terminal (negative connector (8))  of the flat plate batteries in the first battery module, the second connection terminal of the connection member of the first battery module is connected to a positive electrode terminal of the flat plate batteries in the second battery module (adjacent cell block to the first) (the last cell is connected via contact sleeve (32) to conductive pressure plate (18) or (20) which connects to the connector of opposite charge on the adjacent cell block (1)) [0135], 
the first connection terminal and the second connection terminal (connectors (8)(10))[0135] of the connection member (outermost cell in the cell stack) are provided on two opposite sides of the connection member, and the insulation members (elastic cushions (94))(attached on the flat sides)[0198][0202] of the connection member main body are not provided on the two opposite sides [fig.3], and 
and the positive and negative electrode terminal of the flat plate batteries are positioned in a horizontal direction (connectors (8)(10) extending in the horizontal direction)[fig. 1].
Yeow teaches in each of the battery modules, the first connection terminal of the connection member (terminal tabs (38) of the last cell in the stack of cells (32)) is disposed on a same side as a side surface on which the positive electrode terminal and the negative electrode terminal of the flat plate batteries are provided (terminal tabs (38)) are provided on a same side surface [fig. 1].
Neither Meintschel nor Yeow explicitly teach the second connection terminal of the connection member is disposed on an opposite side of the side surface on which the positive electrode terminal and the negative electrode terminal of the flat plate batteries are provided.
	Schroter teaches a battery module (1) comprising a plurality of flat plate batteries (2) wherein a connection member (connection element (14)) having a first and second terminal (8) disposed on the opposite side of the positive and negative terminal of the flat plate batteries (battery conductive sheets (4))[0009][fig. 3][fig. 4]. Further, Schroter teaches the connection member to be capable of positioning at any point in the battery stack, as to improve design flexibility of the battery connections [0008]. 	Schroter does not teach wherein the connection element has a first connection terminal on the same side as the battery electrode terminals, and a second terminal on the opposite side as the battery electrode terminals as both of the terminals of the connection member of Schroter are positioned on the same side. However, the rearrangement of one of the connection member terminals of Schroter to be on the opposite side as the other is seen as an obvious design choice. 
	Then, it would have been obvious to one of ordinary skill in the art to combine the connection member of Schroter into the battery cell stack of Meintschel to further improve the flexibility of the design. 

Regarding claim 4, Meintschel teaches the battery module according to claim 1. 
Further, Meintschel teaches wherein the connection member (outermost cell in the stack)((2) cells) [0125] is a flat plate battery (flat shape storage cells)[0056].

Regarding claim 5, Meintschel teaches the battery module according to claim 1. 
Further, Meintschel teaches wherein the connection member (at least terminals (8)(10) [0128]) is formed of a conductive material. Therefore, the referenced connection member is formed of a conductive material.

Regarding claim 6, Meintschel teaches the battery module according to claim 1. 
Further, Meintschel teaches wherein the connection member (outermost of (2) cells) main body ((4) active part)[0125] is formed in a flat plate shape [fig 2].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel, US20120156537A1, Yeow, US20190372184A1, and Schroter, DE102010012999A1 (in IDS) as applied to claim 1 above, and further in view of Kim, US20130260215A1.

Regarding claim 7, combined Meintschel teaches the battery module according to claim 1.
Further, Meintschel teaches wherein, in the first battery module, further comprising outer fixing members ((20)(18) pressure plates [fig. 55]) disposed on both sides of a stack formed of the flat plate batteries (cells (2)) in the stacking direction of the flat plate batteries wherein the connection member is disposed between the outer fixing members [fig. 55].
	Combined Meintschel does not teach the outer fixing member (pressure plates) fixed to a case of the battery pack. 
Kim teaches a rechargeable battery including a fixing structure of an electrode assembly, including fixing member (60) disposed between a side of the electrode assembly (10) at which the first uncoated region (11 a) is disposed, and a side of the case (26), to perform the function of protecting the current collecting member (50) from external impacts that may be transmitted from the side of the case (26) [fig. 2].
Therefore, it would have been obvious to one skilled in the art at the time of the invention to fix the pressure plate in the module taught in in Meintschel to an outer case taught in Kim fixed to said case to protect from external impacts from the side of the case.

Regarding claim 8, combined Meintschel teaches the battery module according to claim 7.
Further, Meintschel teaches wherein the connection member (outermost cell in the stack) is disposed between the outer fixing members (pressure plates (18)(20)) such that at least one of the flat plate batteries (cells (2)) is disposed between the connection member (last cell in stack) and one of the outer fixing members (pressure plates (18)(20)) [fig. 3].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meintschel, US20120156537A1, Yeow, US20190372184A1, Schroter, DE102010012999A1 (in IDS) and Kim, US20130260215A1 as applied to claim 7 above, and further in view of Zama, US20150380716A1.

Regarding claim 9, combined Meintschel teaches the battery module according to claim 7, 
Further, Meintschel teaches wherein: the flat plate batteries are all-solid-state batteries; the outer fixing members (pressure plates (18)(20)) are configured to apply a load to the flat plate batteries (cells (2)) in the stacking direction of the flat plate batteries (cells positioned between plates (18)(20) are then held together by tension bars)[0009]; and the connection member main body (planar contact sections)[0017](flat shape)[0014]  is configured to cover an entire load-bearing portion of the flat plate batteries (connection member of the reference is a cell and the cells are uniform in shape) to which the load is applied from the outer fixing members as viewed in the stacking direction of the flat plate batteries (uniformly applied load)[0025].
	Combined Meintschel does not teach wherein the flat plate batteries are all-solid-state batteries.
Zama teaches using flat plate batteries that are all-solid-state batteries in a stacked configuration (abs) [fig.1] as they have high energy density [0002]. Therefore, it would have been obvious to one skilled in that art at the time of the invention to use solid state components to increase energy density in the flat plate batteries as opposed to other battery component materials.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724